Title: To Benjamin Franklin from John Conner, 16 April 1779
From: Conner, John
To: Franklin, Benjamin


Hond: Sir,
Dinan Castle 16th April 1779
Being on board of the Virginia Packett bound to Bordeaux in France I had the misfortune to be taken by the Fortune Sloop of War belonging to the English and when I got to England I had my Liberty given me because I was taken on board of an American Merchantman, but being totally at a Loss how to subsist having no money in my Pockett was under the necessity to enter on board of an English Privateer called the Gipsey from Bristol and about two months ago were taken by the French and ever since I have been confined in this place—and am left without any Prospect of returning home to America where I left my Wife and three Children without your Honour will please to intercede for me to be sent hither—
Therefore I now take the Liberty to request the favour that you will procure my Releasement and a Permission to return to Norfolk in Virginia by any Ship going from this Country and you will thereby do a very great act of Charity to me and my Family and will deservedly have the Prayers of them and of him who craves leave to subscribe himself Hond Sir Your most obedt. and distressed humble Servt.
John Conner
 
Addressed: To / His Excellency Doctor Franklyn / Ambassador from the American / Congress residing at / Paris
Notation: John Conner Dinan Castle April, 16, 79
